—The People’s appeal from an order of the Supreme Court, New York County (Daniel P. FitzGerald, J.), entered January 22, 1988, which dismissed an indictment charging defendant with criminal possession of a weapon in the third degree, unanimously dismissed for failure to comply with Rules of the Appellate Division, First Department (22 NYCRR) § 600.8 (0, without prejudice and with leave to reinstate upon proof that respondent has been served with the appellant’s brief by March 2, 1994. Concur — Carro, J. P., Rosenberger, Ross, Asch and Rubin, JJ.